JOURNAL ENTRY and OPINION
{¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and appellant's brief. A group of plaintiffs led by Clockwork Courier, Inc., filed this action against defendants Blue Jay, Inc. and Red Rose International, Ltd., alleging that they had sent unsolicited facsimile transmissions (faxes) in violation of the Telephone Consumer Protection Act (TCPA), Title 47, U.S. Code Section 227, and that each fax transmission constituted a separate violation of the Ohio Consumer Sales Practices Act, R.C. 1345.02(A). Although properly served with notice of the complaint, the defendants did not answer or otherwise appear in the action. The court then granted Clockwork's motion for a default judgment, but rendered judgment in amounts less than those prayed for in the complaint and refused to grant attorney fees. The assigned errors contest these and other aspects of the court's default judgment.
 {¶ 2} The assigned errors are sustained on authority of Bransky v.Sharokhi, Cuyahoga App. No. 84262, 2005-Ohio-97. The matter is remanded consistent with that opinion for a redetermination of all damages, along with reasonable attorney fees.
Reversed and remanded.
This cause is reversed and remanded for proceedings consistent with this opinion.
It is, therefore, ordered that said appellants recover of said appellees their costs herein taxed.
It is ordered that a special mandate be sent to said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Celebrezze, Jr., P.J., and Kilbane, J., concur.